It is ordered that Honorable Walter A. Huxman, United States Senior Judge, be, and he is hereby, appointed Special Master in this case, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to submit such reports as he may deem appropriate.
The master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct.
The motion of the State of Florida for leave to intervene is hereby referred to the Special Master to hear the parties and report his opinion and recommendation as to whether the motion should be granted.
The motion of the Insurance Company of North America for leave to intervene is denied.